DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotary actuator” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 9 recites the limitation "the delivery pipes,” this limitation should be recited as “the one or more delivery pipes” as previously introduced in claim 1.
Claim 10 recites the limitation “the discharge pipe” and “the delivery pipes,” these limitations should be recited as “a discharge pipe” and “the one or more delivery pipes.” Similarly, claims 12, 13, and 18 recite the limitation “the discharge pipe” and should be similarly corrected. 
Claim 11 recites the limitation “wherein the second actuator 124 push or pull the,” this limitation should be recited as “wherein the second actuator pushes or pulls the.”
Claim 16 recites the limitation “the tractor” twice in the claim, the limitations should be amended such that the first recitation recites “a tractor.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9 – 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,217,654, “Springer,” in view of US 5,080,290, “Ostrom,” and US 8,939,637, “Depault,” as evidenced by US 4,220,180 “Koga.”
Regarding Claim 1: Springer discloses a power take-off driven trailer turbine pump (Figures 1 – 19), comprising: a pump housing (56, 60, 66, 72, 90) having a body portion (72) with at least one inlet (58), an outlet (60), and an impeller (70) with a vaned diffuser (82) disposed within the pump housing (As shown in at least Figures 7 and 8); a drive shaft (74, 10, 6, 18) comprising a first portion (6) and a second portion (10); an elongated frame (12, 25, 23, 21) comprising a first section (23, 21) and a second section (12, 25), the first section embodies the first portion (As shown in at least Figures 1 and 1A; The first section of the frame is shown as surrounding or enclosing the first section of the drive shaft), and the second section embodies the second portion of the drive shaft (As shown in at least Figures 1 and 1A; The second section of the frame is shown as surrounding or enclosing the second section of the drive shaft); wherein, a second end of the first section (The second end of the first section of the frame is interpreted as the portion comprising the accommodating hole for pivot pin 22 and the arcuate slot 23) is coupled to a first end of the second section of the elongated frame (The first end of the second section of the frame is interpreted as the portion comprising the aperture of each channel member 25 forming the hinge joint and respective apertures for the bolt 24 in each channel member 25), and a second end of the first portion (The second end of the first portion of the drive shaft 6 is interpreted as the portion comprising the connection to the universal joints 8 as shown in at least Figure 1A) is coupled to a first end of the second portion of the drive shaft (The first end of the second portion of the drive shaft 10 is interpreted as the portion comprising the connection to the universal joints as shown in at least Figure 1A) such as to facilitate angular adjustability between the first section and second section of the elongated frame (As shown in at least Figure 1), and between the first portion, and second portion of the drive shaft simultaneously (As shown in at least Figure 1); and one or more delivery pipes (68) (Springer is silent as to the construction of the discharge pipe 68) connected to the outlet of the pump housing (As shown in at least Figure 1); however, Springer fails to explicitly disclose wherein the one or more delivery pipes is connected to the outlet of the pump housing using a flexible rubber joint, and a movable joining arm, wherein the one or more delivery pipes are configured to have multi-directional movement.
Ostrom teaches a water pump irrigation system similar in design and function to that of Springer and further teaches using a flexible joint (38, 44) (Column 3, Lines 31 and 363), wherein the one or more delivery pipes (46, 40, 36) are configured to have multi-directional movement (As shown in at least Figures 1 – 5; The flexible joints are configures to allow for movement of the delivery pipes as shown by the varying angles at which the delivery pipes are manipulated through the use of support cables at least 80 and 72 controllable through winch at least 70); although Ostrom is silent as to the construction of the flexible joints, it would have been obvious to utilize a flexible joining material such as rubber as is well known in the art as evidenced by Koga (At least Figures 1 and 5; At least Column 1, Lines 37 – 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized one or more delivery pipes joined by a flexible rubber joint as taught by Ostrom with the precited results that such a discharge pipe arrangement will allow for flexible positioning of the discharge as required. Such a modification from one delivery pipe to another is interpreted as a simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Springer in view of Ostrom, as evidenced by Koga, teaches the arrangement wherein the delivery pipe comprises multiple sections arranged with a flexible rubber joint; however, Spring in view of Ostrom fails to disclose or teach the arrangement wherein a movable joining arm is employed such that the joining arm can be used to manipulate each flexible rubber joint and the positing of the delivery pipe sections. 
Depault teaches a pumping device with flexible joints similar in design to that of Springer and Ostrom individually, and as combined, and further teaches at least one movable joining arm (19, 21) between delivery pipe sections (As shown in Figures 1, 5, and 7; Column 2, Lines 63 – 67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Springer in view of Ostrom to incorporate one or more movable joining arms with the predicted results that such arms will be capable of laterally and/or vertically pivoting the delivery pipes (Depault, Column 2, Lines 63 – 67).
Regarding Claim 2: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses wherein the impeller is a mixed flow impeller (Column 1, Lines 26 – 32; The term “mixed flow” has been provided with its broadest reasonable interpretation, lacking a specific definition provided by the specification, such that the impeller design as described by Springer is interpreted as reading over the instant invention).
Regarding Claim 3: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses wherein the angular adjustability between the first section and second section of the elongated frame, and between the first portion, and second portion of the drive shaft allows the power take-off driven trailer pump to maneuver varying embankments and river beds for partially or fully submersing the pump housing (As shown in at least Figures 1 and 2 and as described by each figure within the specification, the arrangement of the manipulative elements allow for the use of the apparatus in the manner described). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 4: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses wherein the second end of the first section is coupled to the first end of the second section of the elongated frame using a pivotal connection (As shown in at least Figures 1, 1A, and 2; A pivotal connection is formed by at least the pivot pin 22).
Regarding Claim 5: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses wherein the second end of the first portion is coupled to the first end of the second portion of the drive shaft using a universal joint (8) (As shown in at leasat Figures 1 and 1A).
Regarding Claim 9: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; once combined, Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches wherein the movable joining arm and the flexible rubber joint are configured to allow multi-directional movement to the delivery pipes (Once combined, the movable joining arm, as taught by Depault, and the flexible rubber joint, as taught by Ostrom as evidenced yb Koga, teaches and arrangement capable of providing flexibility to the delivery pipes as shown by each individual reference and as discussed in at least the aforesaid rejection of claim 1).
Regarding Claim 10: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; once combined, Depault further teaches comprising a second actuator (30) interconnecting the discharge pipe to the elongated frame (As shown in at least Figure 1; The actuator 30 is shown as connecting between elements of the discharge pipe and the frame members 12, 24), wherein the second actuator when operated facilitates in multi-directional movement of the delivery pipes (As shown in at least Figure 1; The second actuator 30 is capable of moving the discharge pipe in at least an upward and downward direction relative to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated the second actuator, as taught by Depault, with the predicted results that the second actuator will be capable of manipulating the delivery pipes in a manner similar to that as taught by the aforesaid combination of Depault as recited in the aforesaid rejection of claim 1. It is further noted that the addition of the second actuator is interpreted as being a mere duplication of parts. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have added the second actuator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 11: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 10; once combined, Depault further teaches wherein the second actuator push or pull the delivery pipe (As discussed in the aforesaid rejection of claim 10; As shown in at least Figure 1; Second actuator is disclosed as a linear hydraulic actuator such that it operated in a push/pull manner), Depault further teaches a rotary actuator swings the delivery pipe from right to left (Column 2, Line 67, “a power-operated turntable 23 may be provided for changing the orientation of the nozzle 20. For instance, the turntable 23 could be powered by a hydraulic motor 25 driving a pinion 27 mounted in meshing engagement with the turntable 23. A similar turntable mechanism 31 may be provided for rotating the drainage pipe 16”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Springer in view of Ostrom, and Depault, as evidenced by Koga, to incorporate a rotary actuator as taught by Depault with the predicted results that such an actuator could be utilized to changing the orientation of the delivery pipe (Depault, Column 2, Line 67 – Column 7, Line 10).
Regarding Claim 12: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; once combined, Depault further teaches wherein the second actuator is a hydraulic cylinder that can extend and retract hydraulically to move the discharge pipe (The second actuator is a hydraulic actuator as disclosed in at least Column 3, Line 23).
Regarding Claim 13: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses wherein the discharge pipe can be moved manually (A broadest reasonable interpretation of the limitation “manually” reads over the invention disclosed by Springer wherein an action undertaken by an operator of the invention, in a manner resulting in movement of the discharge pipe, is interpreted as one in which the discharge pipe is moved manually. The discharge pipe of Springer is capable of being moved in a manual manner as is well understood in the art).
Regarding Claim 14: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses comprising a hitch tongue (4) selectively adjustable based on an angle resulted due to the angular adjustability between the first section and second section of the frame and/or the first portion and second portion of the drive shaft (As shown in at least Figures 1, 1A, and 2; As the hitch tongue 4 is shown as being integral with the frame components 23, selective modification of the angle between the first second and the second section will necessarily adjust the relative angle of the hitch tongue based on the angle of adjustment, as such the hitch tongue is interpreted as being selectively adjustable).
Regarding Claim 15: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses comprising wherein the adjustment of the hitch tongue assists the power take-off driven trailer pump to maneuver embankments and river beds or connecting the power take-off driven trailer pump to a tractor for transportation (As discussed in the aforesaid rejection of claim 14, and as shown in at least Figures 1, 1A, and 2; The selective adjustment of the hitch  tongue, as dedcribed, is capable of assisting in the maneuvering of embankments (Figure 1) and is further capable of proving a form of assistance in changing the relative height of the hitch tongue relative to the axle centerline when in a flat plane, or neutral arrangement (Figure 2), such that the tongue can be moved radially relative to the rotation point (22) thus raising or lowering). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 18: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Once combined, Ostrom further teaches wherein the flexible rubber joint is a flexible pipe of substantially of same dimension as that of the outlet and the discharge pipe (As shown in at least Figures 2 and 7; The flexible joints are depicted as being substantially the same dimension at the outlet and the discharge pipe). 
Regarding Claim 19: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses wherein the drive shaft is driven through a power take-off unit of the tractor or self-driven using external power source (1) attached onto the power take-off driven trailer pump (As shown in at least Figures 1 and 2).
Regarding Claim 20: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; Springer further discloses comprising a hydraulically or manually controlled wheeled chassis (38, 28, 46, 36, 44, 42, 40) connected to the second section of the elongated frame (As shown in at least Figures 1, 2, and 3) for raising and lowering the pump to increase or decrease ground clearance for easy convenient transportation over various terrain and for kneeling for increased submergence in lower water levels (Column 3, Line 71 – Column 4, Line 22, “upon back and forth movement of the U- shaped member 32, which is also connected to the axles 34, the axles 34 and wheels 38 will be moved back and forth, and by manipulation of a winch 40”).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,217,654, “Springer,” in view of US 5,080,290, “Ostrom,” US 8,939,637, “Depault,” and US 3,915,594, “Nesseth,” as evidenced by US 4,220,180 “Koga.”
Regarding Claim 6: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 5; however, Springer in view of Ostrom, and Depault, as evidenced by Koga fail to explicitly disclose wherein the universal joint between the second end of the first portion and the first end of the second portion of the drive shaft is manipulated for angular adjustability using a first actuator.
Nesseth teaches a mobile pumping apparatus similar in design and function to that of Springer and further teaches wherein wherein the universal joint (119, 120) between the second end of the first portion (121) and the first end of the second portion (114) of the drive shaft is manipulated for angular adjustability using a first actuator (162) (Column 8, Lines 1 – 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Springer to utilize a first actuator, as taught by Nesseth, with the predicted results that such an actuator will be capable of moving the pump in the up and down directions relative to the first section of the drive shaft (Nesseth, Column 8, Lines 1 – 26, Figure 5).
Regarding Claim 7: Springer in view of Ostrom, Depault, and Nesseth, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 6; once combined, Nesseth further teaches wherein the first actuator is a hydraulic actuator, an electric actuator and/or a pneumatic actuator (The actuator of Nesseth is disclosed as being hydraulic; Column 8, Lines 1 – 26, “cylinder 162 would be operatively connected by suitable fluid conduits to the source of pressurized fluid normally carried on the tractor 12 for operating accessories pulled by a tractor”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,217,654, “Springer,” in view of US 5,080,290, “Ostrom,” US 8,939,637, “Depault,” and US 2012/0111584, “Palen,” as evidenced by US 4,220,180 “Koga.”
Regarding Claim 8: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 5; however, Springer in view of Ostrom, and Depault, as evidenced by Koga fail to explicitly disclose wherein the universal joint between the second end of the first portion and the first end of the second portion of the drive shaft is manipulated manually using a manual screw adjusted drawbar.
Palen teaches a towed agricultural apparatus structurally similar to that of Springer and further teaches a manual screw adjusted drawbar (150) used to manually adjust ([0030]) the angle between two frame elements (120, 108) (As shown in at least Figures 4 – 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Springer to incorporate the manual screw adjust drawbar, as taught by Palen, with the predicted results that such an arrangement could be used to adjust the angle between the two frame elements (Palen, at least [0022] and [0030]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,217,654, “Springer,” in view of US 5,080,290, “Ostrom,” US 8,939,637, “Depault,” and US 2014/0015223, “Banwart,” as evidenced by US 4,220,180 “Koga.”
Regarding Claim 16: Springer in view of Ostrom, and Depault, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 1; however, Springer fails to disclose further comprising a foldable dual function jack stand and chock used for: keeping the power take-off driven trailer pump at definite height above ground when the power take-off driven trailer pump is parked and for easy coupling of the tractor's hitch to the adjustable hitch tongue; and assisting in resisting backward motion or rolling of the tractor and the pump due to embankments sloping backwards or net downward pull forces of the pump.
Banwart teaches a trailer assembly (2) similar in design to that of Springer wherein the trailer assembly has wheels (18), a draw bar (60), and a hitch (70); Banwart further teaches comprising a foldable dual function jack stand and chock (82, 92, 98, 94, 88, 90, 100) used for: keeping the power take-off driven trailer pump at definite height above ground when the power take-off driven trailer pump is parked and for easy coupling of the tractor's hitch to the adjustable hitch tongue (At least [0087], “power may be provided to: the actuator 88 to extend and retract the landing gear assembly 82 between a ground-engaging position and a transportation position;” [0091]); and assisting in resisting backward motion or rolling of the tractor and the pump due to embankments sloping backwards or net downward pull forces of the pump (At least [0089], “A rigid connection between the drawbar assembly 60 and frame 4 enables the wheels 98 of the landing gear assembly 82 to have traction with the ground […] motor 100 rotates the wheels 98 and moves the dolly 2 in the direction the wheels 98 are pointing;” [0086], “motor 100 used may include, but is not limited to an electrically-powered or hydraulically-powered motor;” [0085], “Preventing rotation of the drawbar assembly 60 allows rigid engagement of the landing gear assembly 82 with the ground,” [0091]. The disclosed arrangement of a motor coupled with tractive wheels teaches an arrangement which is capable of being used in the manner claimed such that the wheels are capable of providing tractive effort which may assist in resisting said motion or pulling forces of the pump).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Springer to include a foldable dual function jack stand, as taught by Banwart, with the predicted results that such a jack stand will be capable of assisting in the adjustment of the height of the draw bar (Banwart, [0091]).
Regarding Claim 17: Springer in view of Ostrom, Depault, and Banwart, as evidenced by Koga, teaches the power take-off driven trailer pump of claim 16; once combined, Banwart further teaches wherein the jack stand and chock is foldable manually or hydraulically (As shown in at least Figures 3 and 4; [0086], “Another actuator 88 extends between the leg 94 and cross member 68 for moving the landing gear assembly 82 between an extended and retracted position. The aforementioned actuator 88 may include, but is not limited to an electric, hydraulic, or pneumatic actuator, preferably a hydraulic actuator.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,214,677 – Portable adjustable pump
US 2,664,052 – Portable ditch pump
US 2,775,180 – Hitch device usable with a tractor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746